Exhibit 10.1


Press Release
For immediate release


HEARTLAND OIL AND GAS ANNOUNCES RESERVE REPORT FOR 12/31/05,
PROVIDES OPERATIONS UPDATE


Denver, CO March 16, 2006 PR Newswire Heartland Oil and Gas Corp. (HOGC.OB)
today announced it has received an estimate of its proved oil and gas reserves
of its Lancaster field located within its Bourbon Arch project area. The report
was prepared by Sproule Associates Inc., Heartland’s independent reservoir
engineering auditing firm, and was prepared in accordance with U.S. Securities
and Exchange Commission regulations. The report, received and dated March 15,
2006, provides an estimate of proved reserve volumes, income, and cash flow
attributable to leasehold interests of Heartland in the Lancaster field in Miami
County, Kansas, as of December 31, 2005. This is the first audited reserve
report for Heartland.


The results of this study/report are summarized below:
 

 
Proved
 
Developed
 
Total
 
Producing
Non producing
Undeveloped
Proved
Net remaining reserves
       
Oil (stock tank barrels)
0
0
0
0
Gas (mcf)
284,700
0
762,200
1,046,900
         
Income
       
Future net cash flows
$983,400
$0
$1,269,900
$2,253,300
Future net cash flow discounted at 10%
$838,400
$0
$477,700
$1,316,100



Note: All prices and costs are held flat, with a wellhead gas price of $7.71 per
thousand cubic feet of gas.


Lancaster’s proved developed reserves are being produced into the Enbridge
pipeline through Heartland’s recently completed pipelines and associated
processing facilities. Gas sales have been steady and continuous since
Lancaster’s initial sales date of February 17, 2006.


Operations Update
Net of fuel gas, the Lancaster battery is currently producing 320 thousand cubic
feet of gas per day (“Mcfgpd”) into Heartland’s gas processing plant. In
addition, Heartland continues to test approximately 195 Mcfgpd from three other
multi-well batteries. The batteries, including Lancaster, span twelve miles of
the Bourbon Arch.



--------------------------------------------------------------------------------


 
Phil Winner, CEO, said, “We are pleased to have established reserves,
production, and cash flow from our shallow Lancaster reservoirs, and are
satisfied that these estimates provided a reasonable initial assessment of our
proved reserves. We believe any current reservoir engineering reserve estimates
in this area still have some uncertainties, however, due to the complex
reservoirs, variable completion techniques between Evergreen and Heartland,
large geographic extent, and limited production histories on the Bourbon Arch.”


“Elsewhere in the project area, we have conducted production tests on the three
wells drilled and completed by Heartland. Production testing has been continuous
over nearly eight months. These wells came on with initial rates of ranging from
40 to 80 Mcfgpd, and are now venting gas at rates ranging from 35 to 70 Mcfgpd.
We intend to put these three wells, along with five wells originally drilled and
completed by Evergreen Resources, into production if we are able to complete our
previously announced financing goals.”


About Heartland Oil and Gas Corporation
Heartland Oil and Gas Corporation is engaged in the exploration, development,
and acquisition of oil and natural gas. Heartland retains oil and gas leases on
nearly one million acres in eastern Kansas. Heartland’s current focus is on
producing operations from its shallow gas development project on the Bourbon
Arch.


Safe harbor under the “Private Securities Litigation Reform Act of 1995”
Any statements in this news release that are not historical facts are
forward-looking statements that involve risks and uncertainties. Words such as
“will,” ”intend,” “preparing,” “appraise,” “continue,” “target,” “expect,” and
others indicate forward-looking statements and important factors which could
affect actual results are discussed in our Form 10-KSB filed with the Securities
and Exchange Commission, under the heading “Risk Factors."


For further information contact:


Investor Relations at Heartland Oil and Gas Corporation
1-866-693-5500
info@heartlandoilandgas.com (HOGC)


Source: Heartland Oil and Gas Corporation



--------------------------------------------------------------------------------

